This suit was brought by appellee against appellant, to recover damages for personal injuries, and resulted in a verdict and judgment for appellee, from which the appellant has prosecuted this appeal.
Appellee was employed as a brakeman by appellant. While coupling cars in the discharge of his duty his hand was mashed and his thumb injured. The cars were not the property of appellant, but belonged to a connecting line. There was a defect in the cars, which was the cause of the injury. The jury found that the company had failed, through its inspector, to use due care in inspecting the cars and in providing against the danger incident to handling them. The appellant contended, and *Page 143 
here contends, that because of the fact that the cars were foreign cars the company did not owe the same measure of diligence in guarding against defects as if they had been its property. Appellant also contended, and here insists, that because of this fact the inspector and appellee were fellow servants, and that for this reason the negligence of the former should be imputed to the latter. Appellant asked special instructions covering these defenses, which were refused by the court. This refusal is assigned as error.
The action of the court is sustained by us. Our Supreme Court has held, correctly, we think, that a railway company is under the same obligation to furnish safe appliances for the use of its employes, whether the cars belong to it or to a connecting line, and that the doctrine applying to fellow servants does not obtain under the circumstances here stated. Railway v. Kernan,78 Tex. 294.
The judgment is therefore affirmed.
Affirmed.
Justice HEAD did not sit in this case.